 Case 1:15-cr-00290-LO Document 350 Filed 05/27/21 Page 1 of 2 PageID# 4405



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

UNITED STATES OF AMERICA                        :
                                                :
v.                                              :   Case No. 1:15-cr-290
                                                :   Hon Liam O’Grady
JOSE DEL TRANCITO GARCIA-TERUEL,                :
                                                :
         Defendant.                             :

            DEFENDANT’S RENEWED OBJECTION TO UNITED STATES’
                MOTION FOR WITNESS DEPOSITION HEARING

        COME NOW, Jose Del Trancito Garcia-Teruel, through counsel, and renews his objection

to the government’s request for a Rule 15(a) hearing to depose a United States’ cooperating

witness. In its motion to reschedule the deposition hearing (Dkt. 349), the government included

undersigned counsel availability for a hearing in late based on the government's request. However,

the government failed to include Mr. Garcia-Teruel’s stated and expressed continued objection to

the deposition hearing and the proposed scheduling months before the November 9, 2021 trial

date.

        Therefore, undersigned counsel submits this renewed notice of Mr. Garcia-Teruel’s

objection to the witness deposition hearing and the proposed scheduling as the witness is not

unavailable for trial, and the proffered testimony is immaterial. Furthermore, counsel will file a

memorandum to this opposition for the Court’s consideration.

                                                    Respectfully Submitted,
                                                    Jose Del Trancito Garcia-Teruel
                                                    By Counsel
                                                           /s/
                                                    Vernida R. Chaney
                                                    Chaney Law Firm PLLC
                                                    4120 Leonard Drive
                                                    Fairfax, VA 22030
                                                    Tel. 703-879-6650
                                                    Fax 703-776-9008
                                                    vchaney@chaneylawfirm.com
 Case 1:15-cr-00290-LO Document 350 Filed 05/27/21 Page 2 of 2 PageID# 4406




                              CERTIFICATE OF SERVICE

       I hereby certify that on May 27, 2021, I will file the foregoing pleading with the Clerk
of the Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to all parties.



                                                                 /s/
                                                          Vernida R. Chaney
                                                          Chaney Law Firm PLLC
                                                          4120 Leonard Drive
                                                          Fairfax, VA 22030
                                                          Tel. 703-879-6650
                                                          Fax 703-776-9008
                                                          vchaney@chaneylawfirm.com
